DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both “a filling apparatus 22” in FIGURE 1 and “a filling pipe 28” in FIGURES 2-5. As shown in FIGURE 1, “device 50” is located on the outer surface of the filling pipe 28. Although the filling pipe 28 is a part of the filling apparatus 22, the portions where the apparatus is located in FIGURES 2-5 should be marked as “the filling pipe 28.”  
The drawings are objected to because it is unclear what the reference character “an ejection apparatus 40” does indicate in FIGURE 1.  Moreover, based on FIGURE 1, it seems that a lower punch 16 positioned below a cavity 12 pushes a tablet 44 out of a die plate 10, and thus, the lower punch 16 seems to function as an ejector. It is also unclear whether the Applicant intended to mean the ejection apparatus 40 as the lower punch 16 or something else. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the element “an electrically conductive filing pipe portion” (claim 5 lines 1-2) must be shown or the feature(s) canceled from the claim(s) (see below 35 U.S.C. 112(b) rejection of claim 5).  Moreover, the element “substantially non-flexible PCBs” (claim 16), in particular, “the PCBs on which at least one of the first measuring electrode and the reference electrode is positioned” must be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Instant Specification discloses that “the filing pipe 28 forms a reference electrode” (¶ [0038], line 1, as filed). On the other hand, the Specification also discloses “the filing pipe” and “the reference electrode” with another numeral “22” in several instances – “filing pipe 22” (¶ [0037] line 14; ¶ [0038] line 19) and “the reference electrode 22” (¶ [0038] line 5). The terms “the filing pipe” and “the reference electrode” should be marked with the numeral 28 accordingly. 
Instant Specification discloses abbreviated terms – PCB (¶ [0027]) and POM (¶ [0015], ¶ [0037]). The Specification should include the full name of each of the abbreviated terms at least once.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the filling apparatus comprises an electrically conductive filing pipe portion” in lines 1-2. It is unclear whether (1) the filling apparatus comprises “a filing pipe” (claim1 line 2) and “an electrically conductive filing pipe portion” in separately (i.e., two different elements), (2) the latter is a part of the former, or (3) the latter is the same as the former. It does not seem to clear in the Instant Specification (see ¶ [0017]). For the purpose of examination, either of these interpretations would read on the claim. 
	Claim 16 recites the limitation “at least one of the first measuring electrode and the reference electrode is positioned on substantially non-flexible PCBs.” At first, it is unclear whether “substantially non-flexible” means the same as “non-flexible” or not. Secondly, it is unclear what the term “PCB” means (see above, Specification Objection). Thirdly, it is unclear whether (1) at least one electrode is positioned on a plurality of PCBs (as literally means),  (2) (a function of) one electrode is assembled on a plurality of PCBs, or (3) at least one electrode is positioned on a PCB. For the purpose of examination, either of these interpretations would read on the claim. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph ¶ [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14, which is depending from claim 1, recites the limitation that “the electrically conductive protective shielding is an active protective shielding configured to be energized to a same potential as one of the first measuring electrode and the second measuring electrode.” On the other hand, claim 1 recites that the electrically conductive protective shielding is at a ground potential (claim 1 line 9). The scope of the term “an active protective shielding” does not seem to further limit the one of the term “a ground potential.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brinz et al. (DE 102017207162 A1, hereinafter Brinz) in view of Louge (US 5,459,406 A). 
Regarding claim 1, Brinz teaches a device (sensor 11) for measuring a powder fill level in a filling apparatus (riser pipe 10 and filling shoe 14) for a rotary press (tablet press 16), wherein the fill apparatus comprises a filling pipe (riser pipe 10) (¶ [0007], ¶ [0009], ¶ [0013]; FIGURE 1). Brinz also teaches that a capacitive filling level sensor 11 is provided as a sensor 11. However, Brinz is silent for explicitly disclosing that the device comprises all the elements as recited in lines 3-9 of claim 1. 
Louge teaches guarded capacitance probe structures (i.e., device of claim 1, the same as sensor 11 of Brinz) that are particularly useful for non-invasively measuring particle concentration and/or particle flow with an improved signal-to-noise ratio (column 1 lines 12-15; column 1 lines 40-43). The device (probe 50) (FIGURE 2) comprises: 
a first measuring electrode positioned (sensor electrode 52) on the filling pipe (a vessel or pipe having conductive wall 62) (column 3 lines 55-58; FIGURE 2); and 
a reference electrode (conductive wall 62) configured to form a first electrical capacitor with the first measuring electrode 52, wherein an electrical field (electric field lines 76) is configured to be formed between the first measuring electrode 52 and the reference electrode 62 (column 4 lines 12-16; FIGURE 2), 
wherein the first measuring electrode is covered by an electrically conductive protective shielding (guard electrode 56) on a side facing away from the filling pipe (column 3 lines 51-54; FIGURE 2), and 
wherein the electrically conductive protective shielding 56 is at a ground potential (column 3 line 62 – column line 11: a cable 66 electrically connects the sensor electrode 52 and the guard electrode 56 to a capacitance probe amplifier 68, and the amplifier 68 supplies a voltage to the guard electrode 56, and this voltage is automatically controlled so that it is equal to the varying voltage on the sensor electrode 52; column 4 lines 32-33: grounded probe; of note, here, a voltage of the guard electrode 56 is automatically controlled to be the same as the voltage of the sensor electrode 52, and when the probe 50 is grounded (e.g. before measurement), both the sensor electrode and the guard electrode 56 are at a ground potential).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify/substitute the capacitive filling level sensor 11 arranged on the inner side of filling apparatus 10, 14 of Brinz with guarded capacitance probe 50 arranged on the inner side of a filling pipe comprising conductive wall 62 as taught by Louge in order to yield known results or a reasonable expectation of successful results of measuring a capacitance of the filling pipe and invasively detecting a condition therein – e.g., a filling level, a flow rate or concentration flowing material, which can derive a variation of capacitance - with an improved signal-to-noise ratio so as to accurately monitor a filling level of feed material, to prevent the feed material from being depleted or overflowing in the filling apparatus, and to enable continuous operation of compressing of a product (Louge: derived from column 1 lines 12-15; column 1 lines 40-43). 
Regarding claims 2-4, modified Brinz teaches that the first measuring electrode is positioned in an electrically non-conductive holding portion (thin insulation layers 60, 64), the electrically non-conductive holding portion 60, 64 is arranged on the filling pipe (on the pipe having wall 62), and the electrically non-conductive holding portion is positioned in a recess defined on the filling pipe (Brinz: ¶ [0009], ¶ [0017]; Louge: column 3 lines 51-59; FIGURE 2). Thus, modified Brinz teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 5, modified Brinz teaches that the filling apparatus comprises an electrically conductive filling pipe portion (conductive wall 62) that is at a ground potential (Louge: column 3 lines 55-59; FIGURE 2). Thus, modified Brinz teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 6, modified Brinz teaches that the reference electrode (conductive wall 62) is at a ground potential (Louge: column 3 lines 55-59; FIGURE 2). Thus, modified Brinz teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 7, modified Brinz teaches that the first measuring electrode is at a ground potential (Louge: column 3 line 62 – column line 11: a cable 66 electrically connects the sensor electrode 52 and the guard electrode 56 to a capacitance probe amplifier 68, and the amplifier 68 supplies a voltage to the guard electrode 56, and this voltage is automatically controlled so that it is equal to the varying voltage on the sensor electrode 52; column 4 lines 32-33: grounded probe; of note, here, a voltage of the guard electrode 56 is automatically controlled to be the same as the voltage of the sensor electrode 52, and when the probe 50 is grounded (e.g. before measurement), both the sensor electrode and the guard electrode 56 are at a ground potential). Thus, modified Brinz teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 8, modified Brinz teaches that the reference electrode (conductive wall 62) is positioned on the filling pipe (Louge: column 3 lines 55-59; FIGURE 2). Thus, modified Brinz teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 9, modified Brinz teaches that the reference electrode (conductive wall 62) is formed by the filling pipe (Louge: column 3 lines 55-59; FIGURE 2). Thus, modified Brinz teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claims 10 and 11, modified Brinz teaches that sensor 11 (i.e., device as recited in the claim) is provided for determining a filling level at a targeted filling level (¶ [0007]-¶ [0008], ¶ [0016]) and could also include two sensors that detect a lower fill level and an upper fill level, and the sensor 11 is preferably arranged on the inner side of the filling show 14 or of the rise pipe 10 (Brinz: ¶ [0017]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the guarded capacitance probe of modified Brinz to further have additional sensing units (i.e., working by second measuring electrode and/or third measuring electrode), which are working as the same way as the original sensing unit (i.e., working by the first measuring electrode; as taught by Louge, as explained above in the paragraphs regarding claim 1) and to locate the additional sensing units at a lower fill level and an upper fill level of the filling pipe, respectively, for accurate measurement of the filling level with a minimized chance of determination errors. 
Regarding claim 12, modified Brinz teaches the second measuring electrode is covered by the electrically conductive protective shielding (guard electrode 56) on a side facing away from the filling pipe (Louge: column 3 lines 51-54; FIGURE 2). Thus, modified Brinz teaches all the claimed limitations, and the motivation to combine applied to claims 1 and 10 equally applies here. 
Regarding claim 13, modified Brinz teaches that the second measuring electrode is positioned in an electrically non-conductive holding portion (thin insulation layers 60, 64) (Louge: column 3 lines 51-59; FIGURE 2). Thus, modified Brinz teaches all the claimed limitations, and the motivation to combine applied to claims 1, 10, and 12 equally applies here. 
Regarding claim 14, modified Brinz teaches that the electrically conductive protective shielding is an active protective shielding configured to be energized to a same potential as one of the first measuring electrode and the second measuring electrode during a fill level measurement (column 3 line 62 – column line 11: a cable 66 electrically connects the sensor electrode 52 and the guard electrode 56 to a capacitance probe amplifier 68, and the amplifier 68 supplies a voltage to the guard electrode 56, and this voltage is automatically controlled so that it is equal to the varying voltage on the sensor electrode 52). Thus, modified Brinz teaches all the claimed limitations, and the motivation to combine applied to claims 1, 10, and 12 equally applies here. 
Regarding claim 15, modified Brinz teaches that the device further comprises a control and evaluation apparatus (controller 32) configured to control the first measuring electrode and the reference electrode during operation of the rotary press and further configured to determine the fill level of the powder material in the filling pipe based on measurement data of the first measuring electrode and the reference electrode (Brinz: ¶ [0016], FIGURE 2; Louge: column 3 line 62 – column 4 line 12). Thus, modified Brinz teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brinz and Louge as applied to claim 1, and further in view of Oldfield et al. (US 20130297235 A1, hereinafter Oldfield). 
Regarding claim 16, modified Brinz teaches all the claimed limitations but does not specifically teach that at least one of the first measuring electrode and the reference electrode is positioned on substantially non-flexible PCBs.
Oldfield teaches capacitive level sensors are used for determining fluid levels in a wide variety of different applications, and capacitances are measured for a level measurement capacitive sensor (18) spanning from a lower end to a higher end of a fluid level measurement range (30), a first capacitive calibration sensor (20) below the fluid level measurement range (30), and a second capacitive calibration sensor (22) above the fluid level measurement range (30) (abstract, ¶ [0001]; FIGURE 1). The fluid level sensor 10 includes a support structure 16, a level measurement capacitive sensor 18, a first capacitive calibration sensor 20, a second capacitive calibration sensor 22, and circuitry 24, and in some embodiments, the support structure 16 is a printed circuit board (PCB), the sensors 18-22 include electrical traces formed on the PCB and the circuitry 24 includes circuit components formed on the PCB (¶ [0012]; FIGURE 1). Here, the measuring electrode and the reference electrode of respective sensors 18-22 are positioned on the PCB as the support structure 16 (i.e., substantially non-flexible PCBs). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the measuring electrode and/or the reference electrode of modified Brinz to be positioned and integrated on the PCBs as taught by Oldfield in order to yield known results or a reasonable expectation of successful results of securely connecting the sensing electrodes with other circuit components and forming a durable capacitance level sensor. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. (US 20180029323 A1, hereinafter Heinrich) in view of Brinz and Louge. 
Regarding claim 17, Heinrich teaches a rotary press (FIGURE 1) comprising:
a rotor configured to be rotated by a rotary drive (not shown), wherein the rotor comprises, an upper punch guide 58, a lower punch guide 30, and a die plate 10 defining a plurality of cavities 12 and positioned between the upper punch guide 58 and the lower punch guide 60 (¶ [0044]; FIGURE 1);
a plurality of upper punches 14 configured to be guided by the upper punch guide 58 (¶ [0044]; FIGURE 1);
a plurality of lower punches 16 configured to be guided by the lower punches 60, wherein the plurality of upper and lower punches 14, 16 interact with the plurality of cavities 12 of the die plate 10 (¶ [0044]; FIGURE 1);
at least one upper pressing apparatus (upper pressing rollers 32, 36) and at least one lower pressing apparatus (lower pressing rollers 34, 38) (¶ [0045]; FIGURE 1);
a filling apparatus 22 configured to dispense powder material to be pressed into the plurality of cavities of the die plate, wherein the filling apparatus comprises a filling pipe (filling reservoir 26 and/or feed section 28), and wherein the at least one upper pressing apparatus 32, 36 and the at least one lower pressing apparatus 34, 38 are configured to interact with the plurality of upper punches 14 and the plurality of lower punches 16 to press the powder material in the cavities 12 of the die plate 10 (¶ [0044]; FIGURE 1);
an ejection apparatus 40 configured to eject pellets 44 generated in the cavities 12 (¶ [0045]; FIGURE 1). 
However, Heinrich does not specifically teach that the rotary press comprises a device for capacitively measuring a fill level of the powder material in the filling apparatus as recited in claim 17 lines 17-24)
Brinz teaches a device (sensor 11) for measuring a powder fill level in a filling apparatus (riser pipe 10 and filling shoe 14) for a rotary press (tablet press 16), wherein the fill apparatus comprises a filling pipe (riser pipe 10) (¶ [0007], ¶ [0009], ¶ [0013]; FIGURE 1). Brinz also teaches that a capacitive filling level sensor 11 is provided as a sensor 11. However, Brinz is silent for explicitly disclosing that the device comprises all the elements as recited in claim 17 lines 19-24. 
Louge teaches guarded capacitance probe structures (i.e., device of claim 1, the same as sensor 11 of Brinz) that are particularly useful for non-invasively measuring particle concentration and/or particle flow with an improved signal-to-noise ratio (column 1 lines 12-15; column 1 lines 40-43). The device (probe 50) (FIGURE 2) comprises: 
a first measuring electrode positioned (sensor electrode 52) on the filling pipe (a vessel or pipe having conductive wall 62) (column 3 lines 55-58; FIGURE 2); and 
a reference electrode (conductive wall 62) configured to form a first electrical capacitor with the first measuring electrode 52, wherein an electrical field (electric field lines 76) is configured to be formed between the first measuring electrode 52 and the reference electrode 62 (column 4 lines 12-16; FIGURE 2), 
wherein the first measuring electrode is covered by an electrically conductive protective shielding (guard electrode 56) on a side facing away from the filling pipe (column 3 lines 51-54; FIGURE 2), and 
wherein the electrically conductive protective shielding 56 is at a ground potential (column 3 line 62 – column line 11: a cable 66 electrically connects the sensor electrode 52 and the guard electrode 56 to a capacitance probe amplifier 68, and the amplifier 68 supplies a voltage to the guard electrode 56, and this voltage is automatically controlled so that it is equal to the varying voltage on the sensor electrode 52; column 4 lines 32-33: grounded probe; of note, here, a voltage of the guard electrode 56 is automatically controlled to be the same as the voltage of the sensor electrode 52, and when the probe 50 is grounded (e.g. before measurement), both the sensor electrode and the guard electrode 56 are at a ground potential).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing inventio to modify the rotary press of Heinrich to include the capacitive filling level sensor 11 arranged on the inner side of filling apparatus as taught by Brinz, and furthermore to modify/substitute the capacitive filling level sensor 11 arranged on the inner side of filling apparatus of Brinz with guarded capacitance probe 50 arranged on the inner side of a filling pipe comprising conductive wall 62 as taught by Louge in order to yield known results or a reasonable expectation of successful results of measuring a capacitance of the filling pipe and invasively detecting a condition therein – e.g., a filling level, a flow rate or concentration flowing material, which can derive a variation of capacitance - with an improved signal-to-noise ratio so as to accurately monitor a filling level of a feed material, to prevent the feed material from being depleted or overflowing in the filling apparatus, and to enable continuous operation of compressing of a product (Brinz: derived from ¶ [0004]; Louge: derived from column 1 lines 12-15; column 1 lines 40-43). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farmanyan (US 20120240675 A1) teaches a self-calibrating capacitive liquid level sensor assembly (abstract). 
Livingston (US 20030000303 A1) teaches an auto-compensating capacitive level sensor comprising several electrodes (abstract).
Netzer (US 6,490,920 B1) teaches a compensated capacitive liquid level sensor (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726